The opinion of the court was delivered by
Provosty, J.
Miss Ida Ober brought suit in the Civil District Court of the Parish: of Orleans against relator for $104.16, and before judgment entered a remittitur for $20.83, leaving $83.33 as the amount of her demand. Judgment was rendered in her favor for this amount and from this judgment .the relator took an appeal to the Court of Appeal of the Parish of Orleans, the lowest limit of whose jurisdiction in appeals from the Civil District Court is $100.00. On exception that court dismissed the appeal, and this is an application to compel it to entertain jurisdiction. Plow can it do so when the lower limit of its jurisdiction in such cases is $100.00, and the suit involves only $83.00 ?
The application must be denied and dismissed, and it is so ordered.
Rehearing refused.